BROWN, District Judge.
I do not think it necessary to make any extended reference to the testimony in the above cases. 1 am persuaded that there was not on the paid of the tugs the exercise of that reasonable prudence which is necessary and customary before faking a tow-out of the Kills into the bay in threatening weather. It is evident that after This fleet: got into the bay, it experienced very rough weather. The three tugs were, in fact, insufficient to handle the tow efficiently. While in the Kills, the wind was naturally much loss felt, as is well known. The necessity of caution in leaving the Kills when the weather is unpromising is well understood; and in many cases the. practice of sending out a tug in advance to observe1 the weather in the bay, before taking out the tow, has been proved before me; and if there were no such proof, considering the dangers likely to he encountered in the bay on moving from a partly sheltered to an exposed situation, the necessity of such examination would be an obligation of reasonable prudence. The evidence indicates also (hat on this sanie night at about the time the defendants came out, a 1’enusylvania Low made *122such previous examination, and did not come out till morning, though better equipped in force than the defendants’ tugs.
The weather in this case was unpromising from the time the tow left Perth Amboy. It was rough, and blew a gale when crossing Newark Bay. This was itself sufficient notice of the necessity of special caution before leaving the Kills. Between 12 and 1, when the tow left the Kills, it was blowing 81 miles an hour—a smart gale from the westward—altogether dangerous for such a tow of open boats to meet. I do not find sufficient evidence to charge the tow injured with any fault, or with any degree of unseaworthiness. The very rough night affords, it seems to me, a reasonable explanation of all the defendants’ criticisms.
Decrees for the libelants, with costs.